Title: From Benjamin Franklin to A. M. Woedtke, 13 April 1781
From: Franklin, Benjamin
To: Woedtcke, A. M. de


Sir
Passy, April 13. 1781
I received your Letter requesting Information relating to the Death of Frederic William de Woedtcke your Brother. He came to Philadelphia in March 1776, recommended to me by a Friend at Paris. I procur’d for him the Commission of Brigadier General, as you will see by the enclosed Copy of two Resolutions of Congress. He went into Canada with me in the Month of April, & served there against the English. But our Troops being obliged to quit that Country, in the ensuing Summer, he returned with them towards New York, and died in his Return with a Dysentery. He had 600 Dollars advanced to him by the Congress, but being extravagant in his Expences, he consum’d that Sum immediately, & left besides many Debts unpaid. I was not present with him when he died, and can give you no farther Information, but am satisfied of the Truth of his Decease in 1776. I have the honour to be, Sir,
A M. Woedtcke Lieut. &c
